
	
		I
		112th CONGRESS
		2d Session
		H. R. 5306
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Ms. Schwartz
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  Cyazofamid.
	
	
		1.Cyazofamid
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by by striking heading 9902.24.56
			 (relating to Cyazofamid) and inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.24.564-chloro-2-cyano-N,N-dimethyl-5-(4-methylphenyl)-1H-imidazole-1-sulfonamide
						(Cyazofamid Technical) (CAS No. 120116–88–3) (provided for in subheading
						2935.00.75) and any formulations containing such compound (provided for in
						subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
